DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/30/2021 and 10/01/2021 have been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 10 and 25, from which claims 13 and 28 depend recite “cancelling the second uplink transmission during a transient duration.”  However, claims 13 and 28 recite wherein the transient duration occurs immediately after the transmission cancellation end point.  This is interpreted as the transient duration is after the end point for transmission cancellation.  Thus, claims 13 and 28 recite that the second uplink transmission is canceled during a transient duration that occurs after the end point for canceling the transmission.  If the end point (in time) for canceling the second uplink transmission occurs before the transient duration, the second uplink transmission cannot be canceled during the transient duration.  Thus, claims 13 and 28 are internally inconsistent, thereby rending the claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 10-11, 14-22, 25-26 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US PG Pub 2021/0168783 A1, hereinafter “Islam”).
	Regarding claim 1, Islam teaches a method of wireless communication performed by a user equipment (ULE), comprising: identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and cancelling the second uplink transmission (¶ [0080] In one example, in case of the configured grant UL transmission (where the duration of each transmission opportunity is known), some certain threshold may be defined, such that if a transmission duration is longer than the threshold, the UE needs to monitor for PI/CI/re-scheduling. Accordingly, if a transmission (reads on second uplink transmission) occupies a relatively long duration, the UE may rather need to cancel that transmission and start a higher priority transmission (reads on first uplink transmission)) during a defined time period (Figure 2, T1), wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 endpoint of T1), wherein the first overlapping symbol is based at least in part on a processing time (Figure 2, T2; ¶ [0023] . . . The application time after detecting UL_CI is identified to be T2. T2 can be same, larger or smaller than UE processing capability N1 or N2 identified in the R15 specifications.) and an offset (Figure 2, T5), and wherein the defined time period has a start point based at least in part on a triggering event for the first uplink transmission (Figure 2 illustrating that start point of T1 is based on UL Grant (reads on triggering event) depicted) or a UE capability.

	Regarding claim 2, Islam teaches wherein identifying the collision comprises: identifying the collision based at least in part on receipt of an uplink cancellation indicator (Figure 2 UL_CI Config and Xmitted at end of T5/beginning of T3).

	Regarding claim 3, Islam teaches wherein the defined time period is before a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 illustrating that the defined time period T1 is before a first overlapping symbol of the PUSCH of 2nd UE and PUSCH of Monitoring UE).
	
	Regarding claim 4, Islam teaches wherein the end point is a threshold amount of time after the triggering event for the first uplink transmission (Figure 2 illustrating that the end point of T1 is a threshold amount of time after the UL Grant), wherein the threshold amount of time is based at least in part on the processing time and the offset (Figure 2 illustrating that the time T1 is based on (i.e.) incorporates T2 and T5)).

	Regarding claim 5, Islam teaches wherein the triggering event is an end of a control resource set in which the UE receives a grant for the first uplink transmission, and wherein the start point is at or after the end of the control resource set (¶ [0019] A parameter T5 can be identified, which can be measured in symbol(s) or slot(s) or a combination for a given numerology, which indicates the location of first monitoring occasion of UL_CI(s), as an offset from a known reference point which can be . . . end of CORESET where UL grant was detected or from the boundary of the slot where UL grant was detected. In FIG. 2, the parameter T5 is measured from the end of CORESET where UL grant was received to the beginning of CORESET where first UL_CI is monitored.).

	Regarding claim 6, Islam teaches wherein the start point is a threshold amount of time before the end point (Figure 2 illustrating that the start point of T1 is a threshold amount of time before the end point of T1 (Examiner notes that any amount of time reads on threshold amount of time because the claim does not recite a specific threshold)), wherein the threshold amount of time is a fixed value or based at least in part on the UE capability (¶ [0025] discloses that T1 is subject to UE capability).
	
	Regarding claim 7, Islam teaches wherein at least one of the start point or the end point is determined based at least in part on a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 illustrating that the end point of T1, which corresponds to the endpoint of T2 representing the time to apply/process the UL_CI of T3, occurs at the boundary where T4 begins.  The first overlapping symbol of the first uplink transmission and the second uplink transmission occurs in time period T4.  Thus the endpoint T1, by which the UE applies the UL_CI in time to cancel the overlapping low priority PUSCH, is determined at least in part on a first overlapping symbol of the first uplink transmission and the second uplink transmission.)

	Regarding claim 10, Islam teaches a method of wireless communication performed by a user equipment (UE), comprising: identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and cancelling the second uplink transmission (¶ [0080] In one example, in case of the configured grant UL transmission (where the duration of each transmission opportunity is known), some certain threshold may be defined, such that if a transmission duration is longer than the threshold, the UE needs to monitor for PI/CI/re-scheduling. Accordingly, if a transmission (reads on second uplink transmission) occupies a relatively long duration, the UE may rather need to cancel that transmission and start a higher priority transmission (reads on first uplink transmission)) during a transient duration (Figure 2, T4), wherein the transient duration is a threshold amount of time occurring in proximity to a transmission cancellation end point (Figure 2 illustrating that T4 includes a threshold amount of time occurring in proximity to transmission cancellation end point indicated by X in  time period T4.  X is the transmission cancellation end point at which the UE cancels the monitored PUSCH in time period T4 in view of higher priority PUSCH of 2nd UE).

	Regarding claim 11, Islam teaches wherein the transmission cancellation end point (Figure 2, “X”) is defined based at least in part on a fixed value or a processing time (Figure 2, T2; Because transmission cancellation end point X occurs after processing time T2 of the UL_CI occurring in time period T3 as shown in Figure 2, the transmission cancellation end point X is defined based at least in part on a processing time T2).

	Regarding claim 14, Islam teaches wherein the transient duration (Figure 2, T4) occurs at least partially before and at least partially after the transmission cancellation end point (Figure 2 illustrating that the transient duration T4 occurs before and after transmission cancellation end point X).

	Regarding claim 15, Islam teaches wherein a time position of the transient duration relative to the transmission cancellation end point is based at least in part on a time position of the first uplink transmission relative to the transmission cancellation end point (Figure 2 illustrating that the time period T4 relative to cancellation end point X is based on the PUSCH of the 2nd UE overlapping with the PUSCH of Monitoring UE to be canceled at “X” in time period T4).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a user equipment (UE) (Figure 1 UE 105) for wireless communication, comprising: a memory (Figure 2 and ¶ [0018] illustrate and disclose that the UE receives an UL grant and that the UE monitors for UL_CI(s) based on the grant.  Thus, the UE comprises a memory for storing the grant in order to take subsequent action based on the grant); and one or more processors operatively coupled to the memory (Figure 1 illustrates that the UE includes UL cancellation monitoring circuitry 110 and UL Cancellation Circuitry 120.  Thus, the UE includes a processor for handling the functions of monitoring and canceling).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.	

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 10, including a user equipment (UE) (Figure 1 UE 105) for wireless communication, comprising: a memory (Figure 2 and ¶ [0018] illustrate and disclose that the UE receives an UL grant and that the UE monitors for UL_CI(s) based on the grant.  Thus, the UE comprises a memory for storing the grant in order to take subsequent action based on the grant); and one or more processors operatively coupled to the memory (Figure 1 illustrates that the UE includes UL cancellation monitoring circuitry 110 and UL Cancellation Circuitry 120.  Thus, the UE includes a processor for handling the functions of monitoring and canceling).

	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 11.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 14.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, in view of Han et al. (WO2021/097590 A1, hereinafter “Han”).
	Regarding claim 12, Islam does not teach wherein the transient duration occurs immediately before the transmission cancellation end point.
	In analogous art, Han teaches wherein the transient duration occurs immediately before the transmission cancellation end point (page 2, second full paragraph discloses that a wireless communication device determines a monitoring occasion for monitoring uplink cancelation indication (UL CI) indicating that uplink transmission on an uplink resource is canceled. An end position of the monitoring occasion is no later than a predetermined time interval before a start position of the uplink transmission {interpreted as the uplink transmission is canceled during the monitoring occasion (i.e. transient duration) in order for the cancelation to take place before a start of the uplink transmission}; FIG. 5 step 510 discloses that the UE determines a monitoring occasion for monitoring ULCI indicating that uplink transmission on uplink resource is canceled.  An end position of the monitoring occasion, during which the cancelation occurs, is no later than a predetermined time interval before a start position of the uplink transmission. This is interpreted as the end position of the monitoring occasion can coincide with the transmission cancellation endpoint in order to meet a predetermined time interval needed by the UE to process the UL CI and cancel the uplink transmission in time.  Thus, the transient duration/monitoring occasion occurs immediately before the transmission cancellation endpoint).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam such that the transient duration occurs immediately before the transmission cancellation end point as taught by Han.  One would have been motivated to do so in order to ensure that the uplink transmission is canceled before it starts, thereby maximizing efficient use of system resource which increases system throughput.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Allowable Subject Matter
Claims 8-9 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2021/070064 A1 (Andersson et al.) – discloses systems and methods of monitoring UL cancelation indications;
US PG Pub 2022/0053459 A1 (Shimezawa et al.) – discloses that if more than one uplink data transmission will cause a collision with transmission of uplink data from a different source in the grant free resources, uplink data with a higher priority is transmitted instead of the uplink data with the lower priority; and 
US PG Pub 2021/0144708 A1 (Wang) – discloses a method and apparatus for uplink cancellation indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413